DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-14 and 16-29 (renumbered as 1-27) are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

 wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services;
scheduling resources associated with the service that is prioritized; and 
transmitting a resource indication to a second radio network node, wherein the resource indication indicates the scheduled resources associated with the service that is prioritized.

Regarding claims 2, 25 and 26, these claims depend on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 4, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..
wherein the one or more network IDs are associated with one or more services, other than a service that is prioritized, and the access configuration is non-overlapping any access configuration of the service that is prioritized.

Regarding claims 5-8, these claims depend on claim 4 and thus are allowed for the same reason stated above for claim 4.
Regarding claim 9, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services; and
when the associated one or more network IDs of the wireless device match the one or more network IDs in the first SI,
using, when initiating access, the access configuration for the at least one of the one or more network IDs associated with the service that is prioritized over other services, to access the first radio network node for the service that is prioritized over other services.

Regarding claims 10-12, these claims depend on claim 9 and thus are allowed for the same reason stated above for claim 9.
Regarding claim 13, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

 wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services;
schedule resources associated with the service that is prioritized; and 
transmit a resource indication to a second radio network node, wherein the resource indication indicates the scheduled resources associated with the service that is prioritized.

Regarding claim 14, this claim depends on claim 13 and thus are allowed for the same reason stated above for claim 13.
Regarding claim 16, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein the one or more network IDs are associated with one or more services other than a service that is prioritized, and the access configuration is non-overlapping any access configuration of the service that is prioritized.

Regarding claims 17-20, these claims depend on claim 16 and thus are allowed for the same reason stated above for claim 16.
Regarding claim 21, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services; and
when the associated one or more network IDs of the wireless device match the one or more network IDs in the first SI,
use, when initiating access, the access configuration for the at least one of the one or more network IDs associated with the service that is prioritized over other services to access the first radio network node for the service that is prioritized over other services.

Regarding claims 22-24, these claims depend on claim 21 and thus are allowed for the same reason stated above for claim 21.
Regarding claim 27, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

 wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services;
schedule resources associated with the service that is prioritized; and 
transmit a resource indication to a second radio network node, wherein the resource indication indicates the scheduled resources associated with the service that is prioritized.

Regarding claim 28, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

wherein the one or more network IDs are associated with one or more services, other than a service that is prioritized, and the access configuration is non-overlapping any access configuration of the service that is prioritized.


Regarding claim 29, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..


wherein at least one of the one or more network IDs is associated with a service that is prioritized over other services; and
…..

when the associated one or more network IDs of the wireless device match the one or more network IDs in the first SI, the processing circuitry is configured to use, when initiating access, the access configuration for the at least one of the one or more network IDs associated with the service that is prioritized over other services to access the first radio network node for the service that is prioritized over other services.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411   


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411